Proceeding pursuant to CPLR article 78 to review a determination of the respondent State Commissioner of Social Services, dated April 12, 1979 and made after a statutory fair hearing, which affirmed a determination of the local agency, dated January 17, 1979, which discontinued petitioner’s public assistance grant in the Aid to Dependent Children category. Petition granted, determination annulled, on the law, without costs or disbursements, and respondents are directed to reinstate in full petitioner’s public assistance grant, and to pay back so much of the grant as has been withheld from her, if any. At the statutory fair hearing, the local agency failed to adduce any evidence that petitioner had timely received a notice scheduling a recertification conference for January 12, 1979. Petitioner’s direct testimony was that she had received this notice on January 13, 1979. Without any evidence in the record impeaching petitioner’s credibility, the State commissioner rejected her testimony as incredible, and implicitly found that the notice was received on or before January 12, 1979. Such a determination was unsupported by substantial evidence and warrants annulment. Damiani, J. P., Titone, Mangano and Rabin, JJ., concur.